[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                JULY 30, 2007
                                No. 06-15636                  THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                    D. C. Docket No. 04-00667-CV-J-32-TEM

HAKIM ABDULLAH,

                                                     Plaintiff
                                                     Counter-Defendant
                                                     Appellant,

                                      versus

CITY OF JACKSONVILLE,
C. RODGERS,
Badge No. 5804, in his personal capacity,

                                                     Defendants
                                                     Counter-Claimants,
                                                     Appellees,

I. E. BROWN,

                                              Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                   (July 30, 2007)
Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

       Hakim Abdullah appeals the district court’s grant of summary judgment in

favor of the defendants, the City of Jacksonville and Jacksonville Sheriff’s Office

employees Officer Isaac Brown and Sergeant Clarence Rodgers, in his civil rights

action, filed pursuant to 42 U.S.C. §§ 1983 and 1985(3).

       As a preliminary matter, Abdullah does not challenge the substantive basis

for the district court’s grant of summary judgment to the defendants. Therefore, he

has abandoned this issue on appeal. See Allison v. McGhan Med. Corp., 184 F.3d

1300, 1317 n.17 (11th Cir. 1999) (stating “[i]ssues that are not clearly outlined in

an appellant’s initial brief are deemed abandoned”). We address his alleged errors

in turn.

                                          I.

       Abdullah first contends the district court erred in ruling on the defendants’

motion for summary judgment because their motion to dismiss was still pending.

In addition, Abdullah asserts the district court “willfully and intentionally” did not

rule on the motion to dismiss. Moreover, Abdullah maintains because the

defendants did not file an answer to Abdullah’s complaint, they were barred from

obtaining summary judgment, and Abdullah was entitled to a default judgment.



                                           2
       Abdullah’s assertion the district court did not rule on the defendants’ motion

to dismiss is incorrect. The district court denied the defendants’ motion to dismiss

as moot when it granted their motion for summary judgment. Abdullah points to

no authority indicating the district court’s denial of the defendants’ motion to

dismiss as moot was impermissible under the Federal Rules of Civil Procedure.

       Moreover, as to Abdullah’s argument the defendants were required to file an

answer to his amended complaint, the defendants’ motion to dismiss was not acted

upon until the district court granted the defendants’ motion for summary judgment

and denied the motion to dismiss as moot. Accordingly, under the Federal Rules of

Civil Procedure, the defendants were not required to file an answer. See Fed. R.

Civ. P. 12(a)(4)(A); Lawhorn v. Atl. Ref. Co., 299 F.2d 353, 357 (5th Cir. 1962)1

(holding “[a]fter . . . a motion to dismiss for failure to state a claim is made, there is

no reason to file any other pleadings until the motion is acted upon”). Moreover,

Abdullah was not entitled to a default judgment because, although the defendants

did not file an answer to his amended complaint, they filed a motion to dismiss and

a motion for summary judgment, setting forth all their affirmative defenses and

submitting evidence in support of their defenses. Therefore, the defendants



       1
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.

                                               3
defended Abdullah’s action against them. See Fed. R. Civ. P. 55(a) (stating when a

defendant has failed to plead or otherwise defend the action, the clerk shall enter a

default judgment against the defendant).

      Accordingly, the district court did not err in granting summary judgment to

the defendants before an answer was filed. See Vencor Hosp., Inc. v. Standard Life

& Acc. Ins. Co., 279 F.3d 1306, 1308 (11th Cir. 2002) (stating a district court’s

interpretation of the Federal Rules of Civil Procedure is subject to de novo review).

                                          II.

      Abdullah next asserts the district court erred in not issuing an order

announcing its decision to treat the defendants’ motion to dismiss as a motion for

summary judgment, in violation of Federal Rule of Civil Procedure 12(b).

Moreover, Abdullah contends the district court did not advise him of his right to

file affidavits or other responsive material to the motion for summary judgment.

      “Under Federal Rule of Civil Procedure 56(c), the non-moving party must

be given a 10-day advance notice that a summary judgment motion will be taken

under advisement.” Restigouche, Inc. v. Town of Jupiter, 59 F.3d 1208, 1213 (11th

Cir. 1995). “Before a motion for summary judgment is granted, the pro se plaintiff

must be advised of his right to file counteraffidavits or other responsive material

and that he be alerted to the fact that his failure to so respond might result in the



                                            4
entry of summary judgment against him.” Moore v. Florida, 703 F.2d 516, 521

(11th Cir. 1983). Barring unique circumstances, the district court’s failure to give

proper summary judgment notice is reversible error. See Donaldson v. Clark, 819

F.2d 1551, 1555 n.3 (11th Cir. 1987) (en banc). A narrow, harmless-error

exception exists, however, if the non-moving party made all the arguments and

submitted all the evidence it would have presented had proper notice been given.

See Restigouche, Inc., 59 F.3d at 1213 (holding the district court’s failure to

comply with the 10-day notice rule was harmless error because, upon de novo

review of the record, we were “convinced that we have before us. . . all of the facts

and arguments that Restigouche would have or could have presented had

Restigouche been given the required notice”).

      The defendants correctly note the district court did not convert the

defendants’ motion to dismiss into a motion for summary judgment. Rather, the

defendants filed a separate motion for summary judgment. Moreover, the district

court complied with the 10-day notice rule because, on February 8, 2006, it

informed the parties that it would review all motions, and it did not grant the

defendant’s motion for summary judgment until September 2006.

      Although the district court did not expressly inform Abdullah of his right to

file affidavits or other responsive material in opposition to the defendants’ motion



                                           5
for summary judgment, the record reflects Abdullah understood he had a right to

present such evidence. For example, in response to the defendants’ motion for

summary judgment, Abdullah noted the non-moving party must go beyond the

pleadings and provide affidavits, depositions, answers to interrogatories, and

admissions on file to designate specific facts showing that there is a genuine issue

for trial. See Moore, 703 F.2d at 521. In addition, Abdullah filed with his

response to the defendants’ motion for summary judgment exhibits and affidavits,

evidencing his awareness of his right to submit evidence in opposition to the

motion. Thus, it is clear that Abdullah was aware of his right to file responsive

materials. Accordingly, we find no error. See Vencor, 279 F.3d at 1308.

                                        III.

      Abdullah next asserts the district court erred in depriving him of his right to

a hearing regarding the defendants’ summary judgment motion. We have held

             [i]t is now well established that Rule 56 does not
             necessarily contemplate an oral hearing. Rather, 10-day
             advance notice to the adverse party that the motion and
             all materials in support of or in opposition to the motion
             will be taken under advisement by the trial court as of a
             certain day satisfies the notice and hearing dictates of
             Rule 56.

Moore, 703 F.2d at 519.




                                          6
      Abdullah’s claim is without merit because we have held there is no right to a

hearing regarding a motion for summary judgment and, as discussed above, the

district court complied with the 10-day notice rule. See Vencor, 279 F.3d at 1308;

Moore, 703 F.2d at 519.

                                          IV.

      Abdullah also contends the district court lacked the authority to reverse its

scheduling order. We have held district courts have broad discretion in managing

their cases, including discovery and scheduling. Chrysler Int’l Corp. v. Chemaly,

280 F.3d 1358, 1360 (11th Cir. 2002).

      The district court vacated its original scheduling order setting dates for the

pretrial conference and trial because there were numerous motions still pending

before it. Abdullah points to no authority holding that district courts lack the

power to vacate their own scheduling orders. This authority is encompassed within

the district court’s broad discretion to manage their caseloads. See Chemaly, 280

F.3d at 1360. Therefore, the district court did not abuse its discretion in vacating

its scheduling order. See Johnson v. Bd. of Regents of Univ. of Ga., 263 F.3d 1234,

1243 (11th Cir. 2001) (stating we review pre-trial scheduling orders for an abuse of

discretion).

      AFFIRMED.



                                           7